MANSFIELD, Circuit Judge
(concurring in part and dissenting in part):
The record demonstrates that Westway, a long-range project that may well be in the public interest, has ironically been “roadblocked” by the U.S. Army Corps of Engineers, the very ageney that might, if it had complied with its duties under the National Environmental Policy Act (NEPA) and the Clean Water Act (CWA), have paved the way for its construction. Despite the blueprint offered by our thorough analysis of its earlier errors, see Sierra Club v. United States Army Corps of Eng., 701 F.2d 1011 (2d Cir.1983) (Sierra Club), the Corps has simply repeated them upon remand, presenting us with all the aspects of a déjá vu.
In its initial EIS, the Corps tried to sweep under the rug evidence indicating that there were “significant numbers of fish in the interpier area”, id. at 1023, and that the area might be an important fisheries habitat. Instead it described the site as a “biological wasteland”, id. at 1019. Then, after we remanded with directions to comply with NEPA and the CWA, it concluded in its DSEIS that the proposed landfill of the interpier area would have a “significant adverse impact” on the Hudson River fishery, 2 DEIS at 42. That conclusion would have required denial of a landfill permit under the CWA. 40 C.F.R. §§ 230.10(c), 231.2(e). Six months later, however, without any explanation or new relevant evidence, it turned full circle and concluded in its FSEIS that the impact would be “minor” and insignificant. 2 FEIS at 50-51, 65-66. This arbitrary, unreasoned flip-flop, exacerbated by the Corps’ defiance of our record-keeping order, clearly violated NEPA and the CWA. Indeed, the Corps has virtually repeated the remarkably similar failure to explain a dramatic swing in its views that we found to violate NEPA in Natural Resources Defense Council, Inc. v. Callaway, 524 F.2d 79 (2d Cir.1975) (change of ocean site for dumping of dredged material).
I agree that the proper remedy is not an injunction but a remand to the Corps for further proceedings in compliance with its statutory obligations. The Supreme Court has made it clear that if an administrator’s action is not “sustainable on the administrative record ... then the ... decision must be vacated and the matter remanded ... [to the administrator] for further consideration.” Vermont Yankee Nuclear Power Corp. v. Natural Resources Defense Council, 435 U.S. 519, 549, 98 S.Ct. 1197, 1214, 55 L.Ed.2d 460 (1978) (quoting Camp v. Pitts, 411 U.S. 138, 143, 93 S.Ct. 1241, 1244, 36 L.Ed.2d 106 (1973) (per cu-riam)). See also Federal Power Commission v. Transcontinental Gas Pipe Line Corp., 423 U.S. 326, 331, 96 S.Ct. 579, 582, 46 L.Ed.2d 533 (1976) (per curiam).
I must respectfully dissent, however, from the majority’s holding that the district court’s review of the Corps’ decision was entirely de novo and an abuse of discretion which may be excused only because of the Corps’ violation of our record-keeping order and the unexplained inconsistency between the DSEIS and the FSEIS. In my view, although a portion of the district court’s scrutiny of the Corps’ conduct was an improper de novo review, most of its examination was fully within its power, under the Administrative Procedure Act, to review an agency’s conduct for the purpose of determining whether the agency had complied with the procedural requirements of NEPA and CWA.
“De novo ” review is substantive in character. It occurs when a court refuses to defer to an administrative body’s decision but, starting afresh, conducts an evidentia-ry hearing for the purpose of deciding what decision the agency should have reached. In essence the court substitutes *1057its view of the merits for that of the agency. Camp v. Pitts, supra, 411 U.S. at 142, 93 S.Ct. at 1244; Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 414-15, 91 S.Ct. 814, 822-23, 28 L.Ed.2d 136 (1971). A de novo review is permissible only “when the action is adjudicatory in nature and the agency fact finding procedures are inadequate [or] ... when issues that were not before the agency are raised in a proceeding to enforce non-adjudicatory agency action.” Id. at 415, 91 S.Ct. at 823. See also Camp, supra, 411 U.S. at 142, 93 S.Ct. at 1244. It is not warranted by an agency’s “failure to explain administrative action.” Id. at 142-43, 93 S.Ct. at 1244.
On the other hand, under NEPA and CWA a court is empowered to make a procedural or plenary review to insure that an agency has complied with each of the steps required of it by relevant statutes and regulations and “has taken a ‘hardlook’ at environmental consequences” of its actions. Kleppe v. Sierra Club, 427 U.S. 390, 410 n. 21, 96 S.Ct. 2718, 2730 n. 21, 49 L.Ed.2d 576 (1976). See also Sierra Club, supra, 701 F.2d at 1029. Implicit in that obligation is a duty to make an adequate compilation of relevant information, to analyze it reasonably and, perhaps most importantly, not to ignore “pertinent data.” Id. at 1029.
A procedural review is called for when the administrative record or evidence proffered by others suggests that the agency has violated its basic duties under NEPA. It is triggered when the record (1) fails to disclose the reasons for the agency’s action, Camp, supra, 411 U.S. at 143, 93 S.Ct. at 1244; Overton Park, supra, 401 U.S. at 420, 91 S.Ct. at 825; (2) fails to show that the agency obtained and adequately considered available, relevant, material evidence, Sierra Club, supra, 701 F.2d at 1029; or (3) demonstrates that the EIS contains some glaring sin of omission or other defect, County of Suffolk v. Secretary of the Interior, 562 F.2d 1368, 1384 (2d Cir.1977), cert. denied, 434 U.S. 1064, 98 S.Ct. 1238, 55 L.Ed.2d 764 (1978). In considering whether the nature and depth of the agency’s investigation was adequate this court looks to a range of factors, including “(1) whether obtaining more detailed useful information on the topic ... is ‘meaningfully possible’ ... and (2) how important it is to have the additional information.” County of Suffolk, supra, 562 F.2d at 1378. In short, the court considers, among other factors, the importance and weight of the additional evidence, the difficulty and cost involved in obtaining it, and the extent to which it would be merely cumulative.
Obviously, because a procedural review considers how the administrative record was developed and whether, once developed, it was complete, judicial scrutiny of the agency’s activities is not limited to the record alone. Camp, supra, 411 U.S. at 143, 93 S.Ct. at 1244; Overton Park, supra, 401 U.S. at 420, 91 S.Ct. at 825. Rather, the courts may conduct “a thorough, probing, in-depth review” of what the agency did and why. Id. at 415, 91 S.Ct. at 823. To do so it may “obtain from the agency, either through affidavits or testimony, such additional explanation of the reasons for the agency decision as may prove necessary,” Camp, supra, 411 U.S. at 143, 93 S.Ct. at 1244, and “require the administrative officials who participated in the decision to give testimony explaining their action.” Overton Park, supra, 401 U.S. at 420, 91 S.Ct. at 825. As we have recognized time and again:
“[A]llegations that an EIS has neglected to mention a serious environmental consequence, failed adequately to discuss some reasonable alternative, or otherwise swept ‘stubborn problems or serious criticism ... under the rug’ ... raise issues sufficiently important to permit the introduction of new evidence in the district court ... in challenges to the sufficiency of an environmental impact statement ...” Citizens for Balanced Environment v. Volpe, 650 F.2d 455, 461 (2d Cir.1981) quoting County of Suffolk, supra, 562 F.2d at 1368).
A procedural review, however, has firm borders. It is deep, but not broad. The court may, for example, judge the credibili*1058ty of witnesses, but only as their testimony affects procedural issues. It may not substitute its view of the merits or of “the choice of action to be taken” for the agency’s. Strycker’s Bay Neighborhood Council v. Karlen, 444 U.S. 223, 227, 100 S.Ct. 497, 499, 62 L.Ed.2d 433 (1980) (per curiam); Vermont Yankee, supra, 435 U.S. at 558, 98 S.Ct. at 1219. It is the agency’s province to decide what the executive should do and the court’s function to insure that the decision was rooted in careful consideration of all relevant factors and reached only after the relevant evidence and agency’s rationale were put before the public. Sierra Club, supra, 701 F.2d at 1029.
Applying these principles here, I cannot agree with the majority that Judge Griesa’s evidentiary hearing amounted entirely to an impermissible de novo review of the Corps’ conduct. (See Maj.Op. 1052). Indeed, if that were the case, Camp and Overton Park would require us to reverse his decision, not affirm it in substantial part.
In my view the district court conducted a permissible procedural review of certain matters: (1) the Corps’ unexplained “flip-flop” in which it adopted a FSEIS that reached conclusions that were diametrically opposed to those stated in its DSEIS without any rational explanation for the about-face, (2) the Corps’ failure to follow its consultants’ almost unanimous recommendation that it obtain a 17-month, 2-winter study of the relevant fishery habitat before deciding whether Westway would have a significant adverse effect on the fishery; (3) the Corps’ failure to explain why it did not use the “overwintering” theory in its “worst case” analysis of fishery impact, and (4) the claim that the FSEIS made an inadequate disclosure of whether any alternatives existed that would provide the redevelopment benefits offered by Westway. On the other hand, I agree with the majority that Judge Griesa made an impermissible de novo review of whether the Corps failed to consult adequately with the United States Fish and Wildlife Service (FWS), the National Marine Fisheries Service (NMFS), and the New York Department of Environmental Conservation.
Although I agree with the majority opinion’s analysis of the Corps’ failure to explain its radical change of mind between the DSEIS and FSEIS, I part company from the majority when it comes to the plaintiffs’ contention that the Corps’ failure to conduct a 17-month study constituted a failure to gather all data necessary to enable it intelligently to decide what impact Westway would have on the fishery. In my view this attack on the adequacy of the FSEIS is meritorious.
With near unanimity, the Corps’ consultants called for, at least, a 2-winter study. Following the earlier remand of this case to the Corps, Malcolm Pirnie, Inc. was retained by the Corps to analyze existing fishery data with respect to the Westway area and to recommend whether additional fishery studies were needed to determine how many fish used that area and their movements. It produced a report recommending two studies: (1) a fish sampling program for a minimum of three years, and (2) a habitat survey for a minimum of one year. At meetings of the Corps, Malcolm Pirnie, Inc., the NMFS, the FWS and the Environmental Protection Agency (EPA), it was agreed that the study could be reduced to two winters and still gather enough data. The Corps then convened a workshop of leading experts in striped bass ecology, sampling design, statistics and hydro-acoustics to consider the matter and, after thorough review and further consultation with the FWS, NMFS and the EPA, it was the unanimous view of all that there should be a 17-month, 2-winter study of the fishery habitat during the period from December 1982 to April 1984, to determine how many fish used the Westway site and their movements.
When the New York Department of Transportation objected to the proposed study, Col. Fletcher H. Griffis, District Corps Engineer, in July 1983 convened a second workshop of some 39 persons, including representatives of the Corps, FWS, *1059NMFS, EPA, New York Department of Conservation, New Jersey Department of Environmental Protection and many of the independent experts who had attended the 1982 workshop. A majority of the participants approved the 1982 proposal for a 17-month, 2-winter study, which would commence in December 1983. The Governor of New York, however, registered his objection with the Secretary of the Army, and Col. Griffis’ decision to go forward with the study was in short order countermanded, without explanation, by the Chief of Army Engineers, based on the conclusion of a specially selected Task Force that did not include any of the experts who had favored the 2-winter study. Accordingly, the Corps was only permitted to make a study lasting through the remainder of the 1983-84 winter, i.e., from December 1983 to April 1984.
If the Corps had implemented its own original 1982 proposal for a 17-month, 2-winter study, that study could have been completed by April 1984. Instead, the truncated study left crucial questions unanswered, demonstrating that the advocates of the 17-month study had been correct. The role Westway played in the bass’ life cycle, where the bass went when they were not in the area, and how often they used it, were left unresolved. Another winter’s study would have allowed the Corps to use tagging and recapture procedures to gather reliable data to replace the speculation with which it answered these crucial questions in the DSEIS and FSEIS. In my view, the Corps’ failure to obtain this pertinent evidence rendered its FSEIS inadequate, incomplete and a violation of NEPA.
Perhaps the clearest illustration of how the Corps’ failure to get essential facts tainted the environmental impact statements was its elimination of the “overwintering” theory as a base for its “worst case” analysis. 40 C.F.R. § 1502.22(b)’s requirement that the Corps carry out a worst case analysis “requires [that] impact statements, at a minimum, contain information to alert the public and Congress to all known possible environmental consequences of agency action.” Forty Most Asked Questions Concerning CEQ’s NEPA Regulations, 46 Fed.Reg. 18,026, 18,032 (1981) (answer to Question 20b) (emphasis in original). See also Sierra Club v. Sigler, 695 F.2d 957, 971-72 (5th Cir.1983). In preparing its worst case analysis, however, the Corps dismissed the possibility that bass overwinter in Westway and adopted the “migratory theory,” which assumed that the bass leave Westway and move out to sea in mid-winter. The Corps’ study, however, had found few juvenile bass in the areas to which they had supposedly migrated but showed, on the contrary, that significant numbers of the fish were in Westway throughout the winter. It is ludicrous to think that the Corps fulfilled its obligation to produce a worst case analysis when it rejected, in the face of such contradictory evidence, the possibility that the bass over-wintered in, rather than migrated through, Westway. The district court’s findings that the Corps did not give “full consideration” to the views of the FWS, NMFS and EPA, and that the FSEIS improperly enlarged the scope of Westway and failed to consider alternatives to its redevelopment aspects, stand on a different footing. With respect to the latter, Judge Griesa’s conclusion is at odds with the evidence. Whether one labels his review “de novo ” or “procedural,” his findings are not supported by substantial evidence but, on the contrary, are plainly wrong. In addition, the record reveals that the Corps considered the views of all other relevant agencies; Judge Griesa’s decision that its consideration was inadequate amounted to an impermissible substitution of his view for the discretion vested in the Corps.
Lastly, I believe it will be well nigh impossible upon remand for the Corps, having already found in its DSEIS on the present record that Westway would have a “significant adverse impact” on the Hudson River fishery, to explain another about-face without obtaining additional evidence as to the quantity and movements of fish in the estuary. Some may view the resultant delay as an unfortunate blow to New York City’s future. If it is, the statutory provisions by *1060which we are governed, as construed by the Supreme Court, leave little doubt that the remedy, short of further field study by the Corps, lies with Congress, not the courts.